Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. 


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.



Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


As per claim 2 , the limitation " maximum offset in the storage location" (in line(s) 3 ) renders the claim  indefinite since it's not clear whether “the storage location” is referring to previously cited limitations “ a storage location of previously accessed data”  or “ a first storage location of a storage address”. For the purposes of prior art rejection, examiner is interpreting “ maximum offset in the storage location” as “ maximum offset in a first storage location of a storage address “ . Appropriate correction/clarification is required.
Claim(s) 9 and 16 contain(s) same deficiencies as claim 2 and are rejected for the same reason.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 10, 14, 15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agombar (U.S. Publication Number 2018/0095695).

Referring to claims 1, 8 and 15, taking claim 8 as exemplary, Agombar teaches “8. An electronic device, including: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, together with the at least one processor, the electronic device to perform actions including:” Agombar [0017], [0018] discloses processor and medium retaining executable instructions “determining, based on the data access frequency of a storage device, whether a data access component of the storage device will move;” Agombar [0006], [0034], [0040], [0047] discloses a disk head (i.e. a data access component of the storage device) movement based on access frequency (i.e. temperature) and where a benefit score determines whether the disk head will move (i.e. swap data) “determining, if it is determined that the data access component will move, a first storage unit in the storage device based on a storage location of previously accessed data in the storage device,” Agombar [0036], [0040], [0049] discloses that once it is determined there is a benefit to swapping data, a track (i.e. a first storage unit in the storage device) is determined based on a storage area previously determined to contain hotter or colder data “wherein the data access component is located at a first spatial location corresponding to the first storage unit;” Agombar [0039] discloses disk head located on tracks corresponding to colder/hotter storage areas perform a traversal process to migrate data “and sending a read request for data in a second storage unit in the storage device that is adjacent to the first storage unit, so as to cause the data access component to move from the first spatial location to a second spatial location corresponding to the second storage unit.” Agombar [0034], [0035] discloses that once data on the disk is reorganized based on temperature, the next I/O ( i.e. read or write) will be nearby (i.e. co-located or on adjacent tracks) thus reducing disk head movement and preserving sequential I/O performance
As per the non-exemplary claim 1, 15 this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 3, 10 and 17, taking claim 10 as exemplary, Agombar teaches “10. The electronic device according to claim 8, wherein sending the read request includes: sending the read request at a time that has a first time interval from previous data access.” Agombar [0034], [0035] discloses that once data on the disk is reorganized based on temperature, next nearby I/Os ( i.e. read or write) reduce disk head movement and preserve sequential I/O performance
As per the non-exemplary claim 3, 17 , this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 7 and 14, taking claim 14 as exemplary, Agombar teaches “14. The electronic device according to claim 8. wherein the storage device is a disk and the data access component is a magnetic head of the disk.” Agombar [0005] discloses a storage device which is a disk and the data access component is a disk head
As per the non-exemplary claim 7, this claim has similar limitations and is rejected based on the reasons given above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agombar (U.S. Publication Number 2018/0095695) in view of Doki (U.S. Patent Number 4,580,211).

Referring to claims 2, 9, 16 taking claim 9 as exemplary, Agombar teaches all the limitations of claim 8  from which claim 9 depends.
Agombar does not explicitly teach “determining a first storage location of a storage address with a maximum offset in the storage location; and determining a storage unit in the storage device that includes the first storage location as the first storage unit.”
However, Doki teaches “determining a first storage location of a storage address with a maximum offset in the storage location; and determining a storage unit in the storage device that includes the first storage location as the first storage unit.” Doki Figure 4, Figure 5, col 2 ln 35-45, 53-67, col 3 ln 1-8  discloses allocating a storage area of a size larger than a size of newly stored dataset where datasets are stored between a top and an end address where an address has a cylinder number and a track number 
Agombar and Doki are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Doki, that his technique for controlling storage of datasets improves performance by using information representing capacity and sizes of empty areas in the disk in order to effectively determine and allocate empty areas of sufficient size for datasets to be stored (Doki col 2 ln 65-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Doki’s technique for controlling storage of datasets in the system of Agombar to improve performance by using information representing capacity and sizes of empty areas in the disk in order to effectively determine and allocate empty areas of sufficient size for datasets to be stored.


Allowable Subject Matter

Claim(s) 4, 5, 6, 11, 12, 13, 18, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the following claim limitations " and stopping incrementing the value of the first time interval if it is determined that the latency of data access to the storage device exceeds a threshold.”, “determining multiple data access time intervals for data access to the storage device within a predetermined length of time prior to the current time; and determining that the data access component will move if it is determined that each of the multiple data access time intervals is greater than a time interval threshold.”  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 11404078 B1 Measuring amplitudes Of Written Tracks In A Tape Drive To Determine Errors In Read And Write Elements In The Tape Drive, Kawabe.
	US 20180275870 A1 Method For Minimizing Head Seek Movement And Improving Input/output Performance In Disk Drive, Involves Selecting Disk Drive In Disk Array With Read/write Head That Is Reading Or Writing To Tracks, And Writing Data To Group Of On Drive, Goldberg.
	US 20080168452 A1 Adaptive Command Scheduling, Molaro.
US 8949489 B1 Method For Combining Bulk And Latency-sensitive Input And Output, Merchant.
	US 20210382631 A1 SYSTEM AND METHOD FOR SURVIVAL FORECASTING OF DISK DRIVES USING SEMI-PARAMETRIC TRANSFER LEARNING, Singh.
US 20090288103 A1 Method And Apparatus For Processing Access Requests For A Disk Drive, Levine.
	US 8699162 B1 Shingled Magnetic Recording Disk Drive With Multiple Data Zones Containing Different Numbers Of Error-correction-code Sectors, Grobis.

	US 20080028142 A1 Online Storage Medium Transfer Rate Characteristics Determination, Kleinschmidt.
	6,574,676 SYSTEM AND METHOD FOR SCHEDULING DISK DRIVE COMMANDS BY EXPECTED TOTAL ACCESS TIME, Megiddo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        08/06/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132